Exhibit 10.37

February 19, 2013

Employee Name

Dear                     :

In satisfaction of the initial RSU Pool Award granted to you on February 5, 2013
under the FBR & Co. Retention and Incentive Plan II (the “Plan”) pursuant to the
Award Letter between you and FBR & Co (“FBR” or the “Company”) dated as
February 19, 2013, you have been granted a Restricted Stock Unit (“RSU”) Award
with the terms and conditions set forth in the Plan and this RSU Award
Agreement. This RSU Award is being granted pursuant to Section 8 of the 2006 FBR
Capital Markets Long-Term Incentive Plan (the “Stock Plan”). Capitalized terms
used herein that are not otherwise defined shall have the meaning given to them
in the Plan, a copy of which was attached to the Award Letter.

Each unit subject to the RSU Award represents the right to receive one share of
the common stock of FBR, subject to the terms and conditions set forth herein
and in the Plan and otherwise subject to the Stock Plan. A copy of the Stock
Plan and a document constituting part of a prospectus covering the Company
common stock underlying the RSUs are available upon request to the Human
Resources Department.

Grant Date: February 5, 2013

Grant Price: $4.10

Award Value at Grant: $            

Number of Units Subject to RSU Award:             

Restriction Period: The restriction period is the vesting or waiting period
before you have full ownership of your units of the Company common stock. This
RSU Award will have a restriction period that will lapse on February 5, 2016,
subject to your continued employment with the Company through such date.
Section 7(a) of the Plan sets forth your rights to accelerated vesting of all or
a pro-rata portion of your RSU Award in the event of certain terminations of
employment prior to February 5, 2016.

Settlement of Units: As soon as practicable (and in any event within 55 days)
after the restriction period lapses (but no later than March 15 of the year
following the year in which the RSUs vest) and after satisfaction of your tax
obligation (as described in the “Taxes” section below), the Company will issue
shares of its common stock to you (or, in the Committee’s discretion, a cash
payment based on the per share “fair market value” (as defined in the Stock
Plan) will be paid to you) in settlement of the vested RSUs and you will have
full ownership rights in those shares. The number of shares that will be issued
will equal the number of RSUs that vest.

Dividend Equivalents: FBR at this time has no intention of paying a dividend.
However, if FBR chooses to pay a dividend in the future, you will be entitled to
receive cash payments equivalent to any cash, stock or other property dividends
that are paid on shares of the Company’s common stock during the period
beginning on the Grant Date and ending on the earlier of (a) the date that you
vest in the RSUs or (b) the date that you forfeit the RSUs. Your right to
receive these dividend equivalents, if any, is subject to the same vesting
requirements that apply to the RSUs. Any dividends that are payable to you will
be paid at the same time that shares of Company common stock are issued (or, in
the Committee’s discretion, cash is paid) in settlement of your RSUs. Such
payments will be treated as compensation reportable on your Form W-2 (rather
than as dividend income).



--------------------------------------------------------------------------------

Shareholder Rights: You will not have any rights as a shareholder of the Company
with respect to the RSUs. You will have rights as a shareholder, including the
right to vote and receive dividends, on and after the date that the Company
issues shares of its common stock in settlement of vested RSUs.

Change in Control: In the event of a Change in Control, you will have the rights
set forth in Section 7(a)(iii) of the Plan, which provides for the full and
immediate vesting of the RSU Award on the date of your separation from service
by the Company without Cause or by you for Good Reason, in either case,
following a Change in Control. Notwithstanding anything contained in the Stock
Plan, the provisions of Section 11.4 of the Stock Plan shall be inapplicable to
this RSU Award.

Cancellation of Award: In accordance with section 13.4 of the Stock Plan, all
outstanding Awards granted to any Participant shall be canceled if the
Participant, without the consent of the Company, while employed by the Company
or any Affiliate or after termination of such employment or service, establishes
a relationship with a competitor of the Company or any Affiliate or engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate.

If You Leave FBR: If you leave FBR before the end of the restriction period, you
will forfeit the RSU Award, except as otherwise provided in Section 6(a) of the
Plan in the event of certain terminations of employment prior to February 5,
2016.

Taxes: You are strongly advised to consult with your own tax professional
concerning the tax implications of your RSU Award based on your particular
circumstances. FBR cannot provide you with tax advice. RSUs differ from other
forms of incentive compensation in many ways, including how they are treated for
tax purposes. Generally, in the U.S., you will not be taxed at the time of the
grant. However, upon settlement of the RSU Award, the value of the Company
common stock and any cash or other property issued or paid to you is taxed as
ordinary income and you are required to pay taxes at that time. The shares will
not be released until payment for the taxes is received. FBR will provide you
with instructions for making payments closer to your vesting date.

Grant Acceptance: Please acknowledge your acceptance of your RSU Award, your
receipt of a copy of the Plan and your agreement with all terms and conditions
thereunder, by signing below where indicated and returning this RSU Award
Agreement to Jennifer Kramer in Human Resources by March 8, 2013. You may also
view your award on Fidelity Stock Plan Administration’s website at
netbenefits.fidelity.com.

Please contact Gavin Beske at (703) 312-9568 if you have any questions.

 

LOGO [g444984g07x02.jpg]

Richard J. Hendrix

President & CEO, FBR & Co.

Accepted and agreed as of

                    , 2013

 

By:  

 

Name:  